Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 26, 2021

                                       No. 04-19-00466-CR

                                   Scott Ralph WHEELOCK,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B18291
                           Honorable Rex Emerson, Judge Presiding


                                          ORDER

        On September 23, 2020, this court issued an opinion affirming appellant’s underlying criminal
conviction in trial cause number B18-291. On November 12, 2020, this court denied appellant’s motion
for rehearing and/or new trial.

       On December 30, 2020, appellant filed three “Motion[s] for New Trial on Enhancements” in trial
cause numbers B94-15, B94-287, B94-288, B98-145, CR90-145, and B90-177. There are no appeals
from any judgments arising from these trial cause numbers pending before this court. The motions are
DENIED.


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2021.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court